Title: To George Washington from Robert Morris, 5 August 1782
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir,
                     Office of Finance 5 Augst 1782
                  
                  I received your Letter of the thirtieth of July late in the Evening of Friday the second Instant.  The Ideas which in Conversation with you I endeavoured to impress were, that I should at all Events fulfil my Part of the Contracts entered into for feeding your Army, That I had constantly attended to the claims of the Contractors.  That I should continue to do so, and that I beleived I had in many Instances been in Advance to them.  On Saturday Morning I desired the comptroller to make out a State of these Accounts, which State I have received this Morning, and now enclose—Copies.  Your Excellency will perceive from the State Number One, of the Accounts of the Contractors for West Point, that I have for a Considerable Part of the Time been Considerably in Advance to them, instead of their being one Month in advance to me.  Besides which it is to be observed, that the Amount stated for Provisions, they received out of the public Stores is entirely as they themselves have Stated it, and that the Accounts not being as yet settled I ought not to have paid perhaps so much as I have done, because certainly there is no Way to secure the public Interest, but by with holding Money until Accounts be adjusted.  And this Sir leads me to an Observation, which applies fully to the whole of this Business.  When I contracted to pay monthly it was well understood, that I should pay what appeared to be due for the preceding Month.  Now until the Account be settled at the Treasury, there is in Fact nothing due which I can take Notice of as such.  Supposing the Accounts & Vouchers to be all kept and delivered with that Accuracy and Simplicity which they ought, it is probable that they would get settled in the Course of a Week.  Supposing then the greatest Dispatch which can reasonably be expected in transmitting & settling the Accts paying and remitting the Money, &ca the Contractors could not have expected any thing else than to have been two Months in Advance.  And if they do not keep and transmit their Accounts and Vouchers with due Regularity they ought to have expected a Still longer Detention, especially if I were disposed to comply only with the Letter of my agreements, But tho’ I neither have done, nor will do any Thing, which could be construed into taking an undue advantage, I think myself not only justifiable, but I think and will contend, that it is my duty to take Care, that there be always such an arrearage, as will make the Public perfectly Safe.  I do not examine Accounts, and therefore if I would take the meer assertion of any Man, or Set of Men, the Consequences might be most pernicious.  With Respect to the Contractors for the Moving Army whose account is contained in the Enclosure number two, I confess that I was deficient, one Hundred Dollars, in the Payments for April & May, but when it is recollected, that the Advances stipulated for were under the Ideas then entertained, that the whole Army would take the Field on the first day of may, and expend (at the rate of only eighteen Thousand Rations per Day) sixty Thousand Dollars Monthly, and when it is further recollected, that nothing like this has happened, it will then appear, that I have more than complied with what they had any Right to expect, and that if they had prepared as they ought to have done, Funds equal to the Supply of between two and three Months Pay, nay, if they had prepared Funds equal to the expected Supply of only one Month, they have never yet been in a Situation when the Deficiences of the Public (had the Public been defective) could have injured the Army.  And now Sir, if you examine the Account number two, you will see, that they have received quite as much, as they had any Right to expect previous to a Settlement of their Accounts, And indeed you will see by the enclosed note from Mr Swanwick, that they have received even more than is Stated in that account.  But as these Various contractors have as I am informed lately joined Stocks & Contracts,  I have made a Short State in the Paper Number three, of the Issues according to their Accounts, and of the Payments made from which it will appear, that there are not four thousand Dollars due for the Month of June and that if a Credit is given for Provisions, purchased of the State of Connecticut, the Public are at least four thousand Dollars in Advance.  They say that there are forty thousand Dollars due for the Issues in July, but the Accounts are not yet even presented, notwithstanding which, I shall pay them a considerable Sum this Week.
                  I should not however do Justice, were I not to Observe that the Contractors for West Point have made considerable Advances for the Purpose of Cloathing the Officers, which Cloathing they were paid for in Notes of the Pay Master General due on the first of August—I owe them yet on those Notes between nineteen and twenty thousand Dollars—If I had asked Indulgence in the Situation to which the Demand for those Notes, and the Delays of the States had reduced me, I might, I think, have expected it, but I have asked none, & I am thoroughly perswaded, that the Contractors were intimidated by the Apprehension, that those Notes would break me, and thereby prevented from applying as they ought to have done, their own Money and Credit—I do myself the Honor to enclose Sir, the Copy of a Letter to me from the Comptroller, to which I will pray that your Excellency will enable me to make the proper Answer.  With sincere Friendship & Esteem I am my Dear Sir Your most obedient & humble Servant
                  
                     Robt Morris
                     
                  
                Enclosure
                                    
                     Sir
                        
                        Comptroller’s Office August 1st 1782
                     
                     The Contractors for victualing the moving Army, as also those for victualing the Garrison of West Point and its Dependencies, have rendered their Accounts for the Months of May and June.  They inform me that the Contract of Francis & Slough for supplying the Posts in New Jersey, having with your Consent been dissolved on the first of May, these Posts have been since that Time, supplied by the Contractors for the moving Army, but besides this, I find the last mentioned Contractors charge for supplying the Posts of Peekskill and the Connecticut Hutts on the North River, which were before reckoned a Part of the Dependencies of West Point, and victualed under that Contract at half a Ninetieth part of a Dollar ⅌ Ration, less than is allowed to the Contractors for the moving Army.  As this Difference of Price will amount to something considerable on the whole, and as the West Point Contract still subsists, I conceive it to be necessary that I should be informed by what Authority or Agreement the Alteration took place; If it has been done by the Orders of his Excellency the Commander in chief, I request that I may be furnished with an Official Copy of such Orders, that the Officers of the Treasury may be justified in admitting the Charge.  The Contractors for West Point give credit in these Accounts for a quantity of provisions received of Colo. Charles Stewart, the late Commissary General of Issues to which they have affixed certain Prices, but as there are no Kind of Vouchers whatever to ascertain either the Quantities received, or the Prices Stipulated (excepting the word of the Contractors which we are not authorized to admit as sufficient Evidence on such Occasions) I am doubtful whether a final Settlement can be made until the necessary Documents are obtained.  I mention these Matters to you that if you think proper you may give such Directions as will tend to Remove the Difficulties.  I am with the greatest Respect Sir your most obedient humble Servt
                     
                        James Milligan
                     
                  
                  
                Enclosure
                                    
                     
                        
                           3 August 1782
                        
                     
                     Issues for the moving Army and West Point according to the Accounts from the Treasury but as many of these are not yet settled it is to be presumed that if there be Errors, they are in Favor of the Public.
                     
                     1782West Point.   January28.448.53/90February25.549.46March23.776.15April23.535.63May16.677.62June17.182.8135.169.67deduct for defective Vouchersin Accts of Jany & Feby1.003.62134.166.5/90Moving Army—May21.901.63/90June23.960.7 /9045.861.70/90180.027.75Paid Contractors for WestPoint at sundry Times131.118.23Paid Contractors forMoving Army45.088.30 176.206.53Due to the Contractors3.821.22
                     
                     They have received from the State of Connecticut for Acct of the Public 800 Bbls Provisions which may be estimd at 15 Dlls. per Bbl.—but say only 10 Dlls., this will make the Public in Advance above 4.000 Dolls.—There is due to the Contractors for their Issues in July they say 40.000 Dolls. but their Accounts are not yet come down.
                                                                                         
                     
                     3 August 1782
                     
                     Messrs Tench Francis, Comfort Sands & Co. Thomas Lowry, Oliver Phelps, Timothy Edwards, & Walter Livingston—Contractors for supplying the moving Army, their Account Current, on Contract Commencing the 1st May 1782 with the United States.
                     Extract from the Contract dated the 6th April 1782.  The said Superintendant of Finance agrees to pay out of the Monies of the United States to the said Contractors on the twentieth Instant, Sixteen Thousand Dollars and on the fifteenth day of may next fourteen thousand dollars which said Sums are to be deducted out of the Rations Issued in the Month of May, and the Balance due for Rations Issued in that Month shall be paid the first day of June next, and what may after become due for Rations issued by Virtue of this Agreement in Regular Monthly Payments to the first day of January next.
                     Dr.1782Dollars90thDollars90thApril22To Treasurer for a Warrt ofthis date in their Favor16000May16thTo Jno. Swanwick for theirOrder drawn the 8th of Mayin favor of John Wilson5000"To ditto for their Order drawn the4th Inst. in favor of Jno. Wilson       200029thTo Treasurer for a Warrt ofthis date in their favor690029900Their receipts of Money exceeded theirIssues of Provisions for theMonth of May7998.   27June12thTo Jno. Swanwick for a Warrtthis day their favor                    1000" "To ditto for their order in favorof Levi Hollingsworth                    23614thTo Treasurer for Warrt of this datein favor of Capn Thomas Kenney           752.   30Their Issues of Provisions exceededthe monies received by themfor the mo: of June                    13973.40. 423960  7.4July4thTo Treasurer for a Warrt drawn    3d inst. in their favor100018To Ditto for Do drawn this day do500027To ditto for do drawn the 25th do700August 2To ditto for do drawn this day do 5000(July 1)Their Issues of Provisions(should their Accounts on Examinationprove to be right) exceed theAmt paid to them the sum of2273.40Dollars13973.  40Cr.Dollars90thDollars90thBy their own Account of Issues in theMo. of May presented at the Treasurythe 4th July and not yet liquidated21901.  63Their Receipts of Monies exceeded theirIssues of Provisions by their own Accts7998.  27       29900By their own Account of Issues in theMonth of June presented at the Treasurythe 4th July and not yet Liquidated23960  7.423960  7.4Their Issues of Provisions exceededtheir Receipts of Monies in the Mo.
  of June as above13973.  40.4
                     
                     The several Sums drawn in favor of the Contractors for supplying the Moving Army as above enumerated agree with the several debits to their account in the Treasury Books.  Their Accts for Issues in the Month of May & for the Month of June have not been yet liquidated at the Treasury.  The Above Account is therefore subject to alteration.
                     Joseph Nourse Register
                     Registers office the 3d Augst 1782                 

                     3 August 1782
                     
                     Messrs Comfort Sands & Co. Contractors for West Point and its Dependencies, their account current with the United States.  
                     Note.  By the Contract, the Superintendant of Finance was bound to advance 2666 60/90 Dollars to the Contractors immediately on signing the Contract, which Sum Payment was to be deducted out of the Supplies for the Month of January—they were to be paid in regular monthly Payments till the 1st September, after which the first succeeding payment to be made on the 1st November for the preceeding Months of September and October—and the last payment being for November and December to be made on the 1st January 1783.
                     Dr.1781December6To Treasurer for a Warrant intheir favor of this Date2666.6020Amount of Provisions and Stores receivedby them as appears by their Account27847.6128Treasurer for a Warrant in theirfavor of this Date1000.
1782JanyJohn Swanwick DoDo2000.
     28TreasurerDoDo10000.30John SwanwickDoDo3333.3046847.61Their receipts of Money and Provisionsexceed the Amount of their Issuesin the Month of January7626.7Feby1To William Duer for sundry Articles ofprovisions delivered by him for which they arecharged in the Treasury Books on theSettlement of said Duer’s account 1214.7814To Treasurer for a Warrant intheir favor of this Date1333.3027To DoDoDo6600.   
28To Comfort Sands & Co. their a/c defective Vouchers forthe amount thereof on the Settlement of their a/c ofIssues in the Treasury Books for the Monthsof January and February1003.62Their receipt of money provisions &c exceeded the amount27778. 7of their Issues in the month of February2228.51March4  To Treasurer for a warrant in theirfavor of this Date13000.
12thDoDoDo3000.19thDoDoDo2000.21stDoDoDo4000.26thDoDoDo5000.31March, the provisions received not being at thattime credited (8 May) for a balance due them 1622.3430850.85Their rects of Monies and provisions exceedthe Amount of their Issues in the Month of March7074.70April2To Treasurer for a Warrant intheir Favor of this Date5000.8thDoDoDo5000.12thDoDoDo5000.17thDoDoDo 5000.27074.70Their Receipts of Monies and provisions exceeded theirAccount of Issues for the Month of April                3539. 7 May14To Treasurer for a warrant intheir favor of this Date                               4000.21   
  " John Swanwick    DoDo 500.Their own Account of Issues in the Month ofMay exceeds the Monies received by them 8638.5516677.621782June  4To Treasurer for a warrant in theirfavor of this Date 4000.11Do                    DoDo10000.Their account of Issues in this Month exceedthe monies received by them11820.6325820.63July 5 To Treasurer for a warrant in theirfavor of this Date 4000.12 Do                     DoDo4000.Should their account of Issues in the month of April andthose for the Months of May and June prove, on examinationto be correct, the ballance to the 30 June will be3820.6311820.63Cr.1782Jany31By amount of their Issues thisMonth including Hospital Stores presentedat the Treasury 19th Februay28440.53
1781 Decem. 10 & 20 Amount of Stores and Payments madeby them for which they Debit the United States in theirAccount of provisions received being public property772.8129221.44Their receipt of money and provisions exceeded theamount of their Issues17626.1746847.611782Feby28By amount of their Issues this monthincluding Hospl Stores presentedat the Treasury 15th March25549.46Their receipt of money, provisions &c. exceededthe amount of their Issues2228.5127778. 7March31By amount of their Issues this month includingHospl Stores presented at the Treasury 19th April23776.15Their receipt of money and provisions exceeded theamount of their Issues7074.7030850.85April30By amount of their own account of Issues forthis month presented 17th May not yet liquidated atthe Treasury including Hospital Stores23535.63Their receipt of Money and provisions exceeded theamount of their Issues3539. 727074.70May31By amount of their own account of Issues inthe month of May presented at the Treasury 4th July,not yet liquidated there, including Hospital Stores16677.62Their Issues of Provisions in the month of May exceededthe Receipts of money as on the other side             8638.55June30By amount of their own account of Issues inthis Month presented at the Treasury 4th July notyet liquidated there, including Hospl Stores17182. 825820.63Their Issues of provisions in the Month of June exceedsthe acct of Money as above11820.63
                     
                     
                     
                     
                     
                     
                     
                     
                     Messrs Sands & Co. are charged in the Treasury Books with the Monies as herein Stated by Warrants of the Honble Superintendant of Finance on the Treasurer, or Mr John Swanwick.  They are credited in the said Books for their Issues in the Months of January, February and March.  The Amount charged to them the 20th December 1781 in this State for Provisions received by them (being public property) and their Issues to the Troops in the Months of April, May and June, are taken from their Accounts lately rendered, and now under examination by the Clerks of the Treasury; and subject to Alteration, from Errors or otherwise, as may be discovered.
                     Register’s Office
                     
                                          
                            
                            Joseph Nourse  Regr
                        3d August 1782
                  
                Enclosure
                                    
                     
                        
                           6 August 1782
                        
                     
                     These are to Certify whom it may Concern that on the 25th day of July 1782, I delivered to Thos Lowry Esqr. on behalf of the Contractor for the Moving Army a draft on myself for fifteen hundred Dollars Specie for which the Said Lowry was paid by W.C. Houston Esqr. Receiver of Continental Taxes for the State of New Jersey.  Witness my hand Augt 6th 1782
                     
                        J. Swanwick
                     
                  
                  
               